CHIEF JUSTICE                                                                                      LISA MATZ
 CAROLYN WRIGHT                                                                              CLERK OF THE COURT
                                                                                                 (214) 712-3450
JUSTICES                                                                                   theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                                   GAYLE HUMPA
 DOUGLAS S. LANG                                                                           BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                            (214) 712-3434

                                          Court of Appeals
 ROBERT M. FILLMORE                                                                      gayle.humpa@5th.txcourts.gov
 LANA MYERS
 DAVID EVANS
 DAVID LEWIS                       Fifth District of Texas at Dallas                              FACSIMILE
                                                                                                (214) 745-1083
 ADA BROWN
                                           600 COMMERCE STREET, SUITE 200
 CRAIG STODDART                                                                                 INTERNET
 BILL WHITEHILL                                  DALLAS, TEXAS 75202                   WWW.TXCOURTS.GOV/5THCOA.ASPX
 DAVID J. SCHENCK                                   (214) 712-3400




                                                    June 29, 2015

       Mr. Niles Illich
       Law Office of Niles Illich, Ph.D., J.D.
       701 Commerce St., Suite 400
       Dallas, Texas 75202

       RE:      Court of Appeals Number:      05-15-00758-CV
                Trial Court Case Number:      DC-13-13967-D

       Style: Jari’l Robinson, et al. v. Pace Homes, Inc.

       Dear Mr. Illich:

               The Court has reviewed the clerk’s record and has a question concerning its jurisdiction
       over the appeal. Specifically, there does not appear to be an appealable order. This Court has
       jurisdiction only over appeals from final judgments and those interlocutory orders specifically
       authorized by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final
       judgment is one that disposes of all parties and all claims. See id.

              In the notice of interlocutory appeal, appellants state they are appealing the denial of their
       motion to dismiss and cite to sections 51.016 and 171.098 of the civil practice and remedies
       code. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.016 (West 2015) & § 171.098 (West 2011).
       Those sections concern appeals from arbitration orders. The order appealed from denies a
       motion to dismiss.

                So that this Court can determine its jurisdiction over this appeal, appellants are instructed
       to file, by JULY 9, 2015, a letter brief of no more than 3 pages explaining how this Court has
       jurisdiction over the appeal. Appellee may file a responsive letter brief of no more than 3 pages
       within 10 days of appellant’s brief. No extension of time will be granted. If either party will be
       relying on information not in the record before this Court, that party must obtain a supplemental
       clerk’s record from the trial court containing that information.

               We suspend the current deadline for appellants’ brief on the merits. After it has received
       briefs regarding the jurisdictional issue, the Court will either: (1) dismiss the appeal for want of
       jurisdiction; or (2) notify the parties by letter that the Court appears to have jurisdiction over the
appeal and set a new deadline for appellants’ brief. We caution appellants that failure to file a
jurisdictional brief by JULY 9, 2015, may result in dismissal of the appeal without further
notice.

                                     Respectfully,

                                     /s/ Lisa Matz, Clerk of the Court

cc:     Ms. Linda Sorrells
        Law Office of Linda G. Sorrells
        P.O. Box 763603
        Dallas, Texas 75376

        Mr. Roger Fuller
        Law Offices of Fuller & Eason
        4230 Lyndon B. Johnson Fwy., Suite 330
        Dallas, Texas 75244

LM/rz




                                               2